7 F.3d 1046
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Bernard D. REICHER, Defendant-Appellant.
No. 93-2088.
United States Court of Appeals,Tenth Circuit.
Sept. 30, 1993.

ORDER AND JUDGMENT1
Before McKAY, Chief Judge, GOODWIN2 and SEYMOUR, Circuit Judges.


1
Bernard D. Reicher appeals his conviction for violation of Section 1 of the Sherman Act, 15 U.S.C. 1 (conspiracy to enter a sham bid in order to create the appearance of competitive bidding for a subcontract with a governmental contractor).   The facts and history of the case are found in  United States v. Reicher, 983 F.2d 168 (10th Cir.1992).   We affirm the conviction.


2
The only error assigned on appeal concerns the refusal of the trial court to instruct the jury on the defense theory that the government contracting party acquiesced in the sham bidding.   There was no evidence to support the giving of the requested instruction in the form in which it was requested, and the instructions given fully presented all theories of the defense that were supported by the record.


3
AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3


2
 Honorable Alfred T. Goodwin, Senior Circuit Judge, United States Court of Appeals for the Ninth Circuit, sitting by designation